 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    JOHN KOHLER,                                             Case No. 2:19-cv-00272-JAD-NJK
 8                                            Plaintiff,                  ORDER
              v.
 9                                                              (Stip Cont ENE – ECF No. 20)
      CHECK CITY PARTNERSHIP, L.L.C.,
10
                                           Defendant.
11

12          Before the court is the parties’ Stipulation to Continue Early Neutral Evaluation Session
13   (ECF No. 20) which is currently scheduled for June 5, 2019 at 9:00 a.m. The parties are requesting
14   to continue the Early Neutral Evaluation Session (“ENE”) to a date after August 1, 2019.
15          The purpose of an ENE is for the assigned magistrate judge to give the parties a candid
16   evaluation of the merits of their claims and defenses early in the case. LR 16-6(d) states that
17   “unless good cause is shown, the ENE session must be held by the court not later than 90 days
18   after the first responding party appears in this case.”
19          Defendant filed its Answer (ECF No. 8) March 22, 2019, and the court initially set the ENE
20   in this case for June 5, 2019 within the 90-day deadline. On May 2, 2019, the parties stipulated to
21   continue the ENE as there was a conflict in calendaring. The court reset the ENE to June 21,
22   2019—1 day after the 90-day deadline. The parties now seek to continue the ENE to some time
23   after August 1, 2019—almost 45 days after the 90-day deadline. Discovery in this matter is set to
24   expire September 18, 2019.
25          Having reviewed and considered the matter,
26          IT IS ORDERED that:
27          1. The parties’ Stipulation to Continue Early Neutral Evaluation Session (ECF No. 20) is
28                 GRANTED in part and DENIED in part.
                                                           1
 1   2. The Stipulation (ECF No. 20) is GRANTED to the extent that the court will continue

 2      the date for the ENE to either June 24, 2019, July 8, 2019, or July 15, 2019. The parties

 3      shall meet and confer to figure out which date works best for all parties. The parties

 4      shall file a stipulation no later than June 20, 2019 continuing the date to one of the

 5      above dates. Alternatively, the parties may file a joint status report advising the court

 6      if none of the above dates work for the parties.

 7   3. The Stipulation (ECF No. 20) is DENIED as to continuing the ENE to a date after

 8      August 1, 2019.

 9   DATED this 11th day of June, 2019.
10

11
                                                  BRENDA WEKSLER
12                                                UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
